Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 23 November 2020 with acknowledgement that this application is a 371 PCT/US filed 24 May 2019 that claims the benefit of a provisional application filed 24 May 2018.
2.	Claims 1-32 are currently pending.  Claims 1 and 17 are independent claims. 
3.	The IDS submitted on 23 November 2020 has been considered. 
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  As explained below the Applicant appears to have redefined the term “Homomorphic Encryption”.  Therefore, the title submitted is inappropriate.  The Examiner recommends the title be amended to state: “Distributed Image Encryption and Decryption”
5.	The abstract of the disclosure is objected to because it uses the term “homomorphic encryption”.  As explained below, it appears the Applicant has redefined the term “homomorphic encryption”, the encryption utilized in the Applicant’s disclosure is merely a “mathematical function”, therefore the use of the term “homomorphic encryption” is inaccurate and creates confusion.  Correction is required.  See MPEP § 608.01(b).



Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 1-32 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without an explanation how the pixel intensity value as well as sub-values is determined which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  This subject matter is important in order to use the invention.   By simply stating determining the intensity it is unclear what is being evaluated.  The Applicant’s disclosure paragraphs 16-17 contains numerous details that are not included in the claims.  It is strongly recommended these details be included in the claims to make use of the invention.  Below is a listing of the details:
“a digital image is comprised of pixels distributed in a grid with rows and columns”
“In one example, y is the intensity value of a pixel in an image g(i,j) for i=1, 2, 3, . . . M and j=1, 2, 3, . . . N, where the indices i and j represent individual pixels' coordinates and M and N are the number of rows and columns of pixels, respectively”
“Each sub-value is separated and sent at step 102 to a … a mathematical function. The … function at step 104 operates on the sub-values of each pixel”
“One can perform distributed and/or parallel encryption processing of each E(y.sub.k) simultaneously, or at different times using the same or different encryption keys. Each E(y.sub.k) can also be computed by the same or different processors at the same or different locations”
“functions that may be stored at different locations or transmitted at different time intervals. Also, if different encryption keys are used for each E(y.sub.k), opponents who have access to some of the decryption keys may not have access to other decryption”
Appropriate Correction is required.

8.	Claims 5-11 and 21-27 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a more detailed explanation of the term “distributed homomorphic encryption function”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Based on Applicant’s paragraphs 16-17 and 22, disclosure the Examiner understanding of the “distributed homomorphic encryption function” as defined in Applicant’s disclosure, is a function the encrypts and image by using at least two different encryption functions to encrypt at least two different pixels of an image, wherein the encryption function used is determined by the pixel intensity/brightness.  Appropriate Correction is required.

9.	Claims 5-11 and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims either contain the following language “distributed homomorphic encryption function” or dependent from a claim that contains the above cited phrase.  As well known in the art homomorphic encryption enables meaningful computations on encrypted data without decrypting the encrypted data, see Yu et al. U.S. Patent Application Publication No. 2020/0136797 paragraphs 46, 53, and 55.  The claims and the disclosure use the term “distributed homomorphic encryption function” however no clear explanation is provided of homomorphic encryption.  It appears the Applicant’s disclosure has generated a new term “distributed homomorphic encryption function”, since the disclosure does not provide an explanation of homomorphic encryption in relation to their new term “distributed homomorphic encryption.  Therefore, without a meaningful definition of “distributed homomorphic encryption function” these claims are not enabled.  Appropriate Correction is required.

10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As explained above many details are missing from the claims to make use of the invention, therefore the claims are also indefinite.  Appropriate Correction is required.

12.	Claims 5-11 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As explained above the Applicant appears to have redefined the term “homomorphic encryption”, therefore the claims are also indefinite.  Appropriate Correction is required.

13.	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “distributed homomorphic encryption function” in claims 5-11 and 21-27 is used by the claim to mean “encrypting separately” while the accepted meaning is “homomorphic encryption, is a means to operate on encrypted data without decryption” The term is indefinite because the specification does not clearly redefine the term.  Appropriate Correction is required.

14.	Claims 2-4 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims all seem to be the same limitation “storing or transmitting the encrypted images” the wording is confusing and the Examiner is unable to determine the difference between the dependent claims.  Appropriate Correction is required.

15.	To expedite a complete examination of the instant application the claims rejected under 35 U.S.C. 112 above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the above rejections.
Claim Rejections – 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


17.	Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. U.S. Patent Application Publication No. 2010/0169649 (hereinafter ‘649) in view of Yang et al. CN 106952212 published 14 July 2017 (hereinafter ‘212).  The Examiner notes a pdf of the English machine translation of ‘212 is attached.
	As to independent claim 1, “A method of image encryption, the method comprising: determining with a processing device a pixel intensity value for individual pixels of an image comprising a number of pixels, wherein the pixel intensity value is a sum of at least two pixel intensity sub-values” is taught in ‘649 paragraphs 30 and 38;the following is not explicitly taught in ‘649:
	“applying with a processing device an encryption function to each of the at least two pixel intensity sub-values, for the individual pixels, to create a set of encrypted pixel sub-values corresponding to each of the at least two pixel intensity sub-values for the individual pixels” however ‘212 teaches on page 5, lines 4-26 constructing a gradient histogram for each cell to support privacy protection.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention image encryption using pixel position permutation taught in ‘649 to include a means apply an encryption function that utilizes at least two pixel intensity sub-values.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize homomorphic encryption based on vector of Histogram of Oriented Gradient HOG image characteristic extraction algorithm to protect the privacy of image data in the cloud environment see ‘212 pages 2-3. 
	As to dependent claim 2, “The method of claim 1 further comprising storing or transmitting an encrypted image comprising the set of the encrypted pixel intensity sub-values corresponding to one of the at least two pixel intensity sub-values for the individual pixels” is taught in ‘212 page 5, lines 12-16, note “(5) dividing each cell of one block (such as 2 * 2cells/block)”.
	As to dependent claim 3, “The method of claim 1 further comprising storing or transmitting encrypted images corresponding to individual ones of the at least two pixel intensity sub-values for the individual pixels, the encrypted images comprising the set of the encrypted pixel intensity sub-value corresponding to one of the at least two pixel intensity sub-values for the individual pixels” is shown in ‘212 page 5.
	As to dependent claim 4, “The method of claim 3 wherein the storing or transmitting the encrypted images comprises storing or transmitting cipher images” is disclosed in ‘649 paragraph 2.
	As to dependent claim 5, “The method of claim 1 wherein the applying the encryption function comprises applying a distributed homomorphic encryption function” is taught in ‘212 title and Abstract.
	As to dependent claim 6, “The method of claim 5 wherein the applying the distributed homomorphic encryption function comprises applying identical encryption keys to each of the at least two pixel intensity sub-values for the individual pixels” is shown in ‘212 page 10-11, “the user generates a key S”.
	As to dependent claim 7, “The method of claim 5 wherein the applying the distributed homomorphic encryption function comprises applying different encryption keys to each of the at least two pixel intensity sub-values for the individual pixels” is disclosed in ‘212 page 11 “the new key changeable return key conversion matrix”
	As to dependent claim 8, “The method of claim 1 further comprising applying with a processing device a distributed homomorphic decryption function to individual ones of the encrypted pixel sub-values or to a product of encrypted pixel intensity sub-values” is taught in ‘212 page 5, lines 4-26.
	As to dependent claim 9, “The method of claim 1 further comprising recovering with a distributed homomorphic decryption function each individual pixel's intensity sub-values” is shown in ‘212 page 12, “corresponding key switch matrix”.
	As to dependent claim 10, “The method of claim 9 further comprising sending each individual pixel's intensity sub-values to an adder device” is disclosed in ‘212 page 5, lines 4-26.
	As to dependent claim 11, “The method of claim 10 further comprising adding by the adder device the intensity sub-values to recover a pixel intensity value” is taught in ‘212 page 5, lines 4-26.
	As to dependent claim 12, “The method of claim 1 wherein the image is an RGB image” is shown in ‘649 paragraphs 25 and 30
	As to dependent claim 13, “The method of claim 12 further comprising separating the RGB image into R, G, and B channel images to produce distinct gray-scale images” is disclosed in ‘649 paragraphs 25 and 30.
	As to dependent claim 14, “The method of claim 13 further comprising splitting the pixel intensity values for each of the R, G, and B channel images into the at least two pixel intensity sub-values” is taught in ‘649 paragraphs 25 and 30.
	As to dependent claim 15, “The method of claim 11 further comprising sending the at least two pixel intensity sub-values used to produce the encrypted sub-images to a database for storage” is shown in ‘649 paragraph 2.
	As to dependent claim 16, “The method of claim 15 further comprising the database relaying the pixel intensity sub-value data to a receiver” is disclosed in ‘649 paragraph 2.
	As to independent claim 17 this claim is directed to an apparatus executing the method of claim 1; therefore, it is rejected along similar rationale.
	As to dependent claims 18-32, these claims contain substantially similar subject matter as dependent claims 2-16; therefore, they are rejected along similar rationale.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

____________________________________________________________
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        21 October 2022